Exhibit 10.5(vi)
DIEBOLD, INCORPORATED
401(k) SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED
401(k) SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008
Table of Contents

         
ARTICLE I PLAN
    1  
ARTICLE II PURPOSE OF THE PLAN
    1  
ARTICLE III DEFINITIONS
    1  
(1) “Affiliate”
    1  
(2) “Annual Compensation”
    2  
(3) “Beneficiary”
    2  
(4) “Board”
    2  
(5) “Change in Control”
    2  
(6) “Change in Control Benefit”
    2  
(7) “Code”
    2  
(8) “Committee”
    2  
(9) “Company”
    2  
(10) “Company Service”
    2  
(11) “Death Benefit”
    2  
(12) “Disability Benefit”
    2  
(13) “Early Retirement Age”
    2  
(14) “Employer”
    2  
(15) “Normal Retirement Age”
    3  
(16) “Participant”
    3  
(17) “Plan”
    3  
(18) “Plan Account”
    3  
(19) “Points”
    3  
(20) “Retirement Benefit”
    3  
(21) “Separation from Service”
    3  
(22) “Specified Employee”
    3  
(23) “Spouse”
    3  
(24) “Termination For Cause”
    3  
(25) “Termination of Employment”
    4  
(26) “Total Disability”
    4  
(27) “Vested Benefit”
    5  

i 



--------------------------------------------------------------------------------



 



         
ARTICLE IV ELIGIBILITY, PARTICIPATION AND VESTING
    5  
(a) Eligibility for Participation in Plan
    5  
(b) Eligibility for Benefits
    5  
(c) Vesting
    5  
(d) Forfeiture of Plan Benefits
    5  
ARTICLE V PLAN CONTRIBUTION CREDITS AND EARNINGS
    6  
(a) Employer Contribution Credits
    6  
(b) Investment Earnings
    6  
ARTICLE VI RETIREMENT BENEFITS
    6  
(a) Qualification for Benefit
    6  
(b) Computation of Amount of Benefit
    7  
ARTICLE VII VESTED BENEFIT
    7  
(a) Qualification for Benefit
    7  
(b) Computation of Amount of Benefit
    7  
ARTICLE VIII DISABILITY BENEFIT
    7  
(a) Qualification for Benefit
    7  
(b) Computation of Amount of Benefit
    7  
ARTICLE IX BENEFIT UPON CHANGE IN CONTROL
    7  
(a) Qualification for Benefit
    7  
(b) Change in Control
    7  
(c) Computation of Amount of Change in Control Benefit
    9  
ARTICLE X DEATH BENEFIT
    9  
(a) Qualification for Benefit
    9  
(b) Computation of Amount of the Death Benefit
    9  
ARTICLE XI FORM AND TIMING OF PAYMENT
    10  
(a) Automatic Form of Payment
    10  
(b) Timing of Benefit Payment
    10  
(c) Delay of Payment
    10  
ARTICLE XII PLAN ADMINISTRATION
    10  
(a) Administration by Committee
    10  
(b) Powers of the Committee
    11  
(c) Committee Actions
    11  
(d) Claims and Review Procedure
    11  

ii 



--------------------------------------------------------------------------------



 



         
(e) Deadline to File Claim
    13  
(f) Exhaustion of Administrative Remedies
    13  
(g) Deadline to File Legal Action
    14  
(h) Knowledge of Fact by Participant Imputed to Beneficiary
    14  
(i) Information Furnished by Participants
    14  
ARTICLE XIII MISCELLANEOUS
    14  
(a) Funding
    14  
(b) No Guaranty of Benefits
    15  
(c) Assignments and Restrictions
    15  
(d) Headings
    16  
(e) Employment
    16  
(f) Applicable Law
    16  
(g) Binding Effect on Employer, Participants, Spouses and Their Successors
    16  
(h) Participant Information
    16  
(i) Incapacity
    16  
(j) Code Section 409A
    17  
ARTICLE XIV AMENDMENT AND TERMINATION
    17  
(a) Amendment
    17  
(b) Termination
    17  

iii 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED 401(k) SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008
ARTICLE I

PLAN
The Diebold, Incorporated 401(k) Supplemental Executive Retirement Plan (the
“Plan”) was adopted effective as of January 1, 2007. The Plan is being amended
as of January 1, 2008 to comply with final regulations under Code Section 409A,
as enacted by the American Jobs Creation Act of 2004.
ARTICLE II

PURPOSE OF THE PLAN
This Plan was created for the principle purpose of providing retirement income
for a select group of executive and highly compensated management employees,
within the meaning of Section 201(2), 301(a)(5) and 401(a)(1) of ERISA, of
Diebold, Incorporated and its subsidiary organizations. It is intended to
supplement benefits payable under the Diebold, Incorporated 401(k) Savings Plan,
as well as benefits payable under the Federal Social Security Act and certain
other deferred compensation arrangements. The Plan is intended to comply with
Section 409A of the Internal Revenue Code. During the period from January 1,
2007 (the original effective date) and until the effective date of this
Restatement) the Plan was operated in good faith compliance with IRS Notice
2005-1, proposed regulations under Code §409A and other applicable guidance.
ARTICLE III

DEFINITIONS

(a)   The following definitions shall apply with respect to this Plan:

  (1)   “Affiliate” shall mean any entity included with the Company in a
controlled group of corporations or trades or businesses under common control
within the meaning of Code §414(b) or §414(c), an affiliated service group
within the meaning of Code §414(n), or any other entity required to be
aggregated with the Company under Code §414(o). For all purposes under this
Plan, in applying Code §1563(a)(1), (2) and (3) for purposes of determining the
Company’s Affiliates under Code §414(b), the language “at least 80%” shall be
applied as it appears in those sections, and in applying Treas. Reg. §1.414(c)-2
for purposes of determining trades or business (whether or not incorporated)
that are under

1



--------------------------------------------------------------------------------



 



      common control for purposes of Code §414(c), the language “at least 80%”
shall be used as it appears in such regulation.

  (2)   “Annual Compensation “shall mean a Participant’s base pay from an
Employer for any Plan Year including any amounts excluded from the Participant’s
gross income as a deferral under a nonqualified deferred compensation plan of
the Company pursuant to a salary reduction agreement plus the Participants
annual incentive bonus in the calendar year in which it is accrued. Annual
Compensation also include amounts paid to individuals who are citizens or
residents of the United States and who are employees of, or provide services to,
a foreign Affiliate of the Company to which an agreement entered into by the
Company under Code Section 3121(1) applies.     (3)   “Beneficiary” shall mean a
person or entity designated by the Participant to receive the Death Benefit
payable under this Plan, as are outlined in Article X. A Beneficiary may, but is
not required to, designate a Spouse as the Beneficiary.     (4)   “Board” shall
mean the Board of Directors of Diebold, Incorporated.     (5)   “Change in
Control” shall have the meaning assigned to such term in Article IX.     (6)  
“Change in Control Benefit” shall mean the benefit determined in accordance with
Article IX.     (7)   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.     (8)   “Committee” shall mean the Compensation
Committee of the Board, as such Committee may be constituted from time to time.
    (9)   “Company” shall mean Diebold, Incorporated.     (10)   “Company
Service” shall mean years of employment (measured in years and completed months)
with an Employer.     (11)   “Death Benefit” shall mean the benefit determined
in accordance with Article X hereof.     (12)   “Disability Benefit” shall mean
the benefit determined in accordance with Article VIII hereof.     (13)   “Early
Retirement Age” shall mean age at which the Participant has both attained age 55
and completed 10 years of Company Service.     (14)   “Employer” shall mean
(a) the Company or its successors, and (b) any Affiliate or other entity which
may specifically adopt this Plan with the consent of the Company, or its
successors.



2



--------------------------------------------------------------------------------



 



  (15)   “Normal Retirement Age” shall mean age 65.     (16)   “Participant”
shall mean any executive highly paid or management employee of an Employer who
is selected to participate in this Plan pursuant to the provisions of
Article IV.     (17)   “Plan” shall mean this Diebold, Incorporated 401(k)
Supplemental Executive Retirement Plan, as in effect from time to time.     (18)
  “Plan Account” shall mean the Participant’s account balance under the Plan
which shall equal the total amount of the contributions made to the Plan on
behalf of the Participant as determined under Article V, as adjusted by earnings
or losses thereon.     (19)   “Points” shall be the numerical total of the
Participant’s years of age plus years of Company Service.     (20)   “Retirement
Benefit” shall mean the benefit payable under Article VI hereof.     (21)  
“Separation from Service” shall mean a Participant dies, retires, or otherwise
has a Termination of Employment from the Employer. A Separation from Service
shall not be considered to have occurred if the Participant’s employment
relationship is treated by the Employer as continuing while the Participant is
on military leave, sick leave, or other bona fide leave of absence if such
period of leave does not exceed 6 months or, if longer, so long as the
individual’s right to reemployment is provided by statute or by contract. If the
period of leave exceeds 6 months and such reemployment rights are not provided,
the employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Whether a Separation from Service has occurred
will be determined in accordance with the requirements of Code §409A.     (22)  
“Specified Employee” shall mean a key employee as defined in Code Section 416(i)
as further interpreted by the Treasury Regulations issued under Code Section
409A.     (23)   “Spouse” shall mean the surviving spouse of a Participant at
the time of his death..     (24)   “Termination for Cause” shall mean
Participant’s Termination of Employment by an Employer due to the Participant’s:

  (i)   intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Employer;     (ii)  
intentional wrongful damage to property of the Employer;

3



--------------------------------------------------------------------------------



 



  (iii)   intentional wrongful disclosure of secret processes or confidential
information of the Employer; or     (iv)   intentional wrongful engagement in
any competitive activity which would constitute a material breach of the duty of
loyalty to the Employer and any such at shall have been materially harmful to
the Employer.

      For purposes of the Plan, no act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith or without reasonable
belief that his action or omission was not in or opposed tot eh best interest of
the Employer. Notwithstanding the foregoing, a Participant shall not be deemed
to have been Terminated for Cause hereunder unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purposes, finding that, in the
good faith opinion of the Board, the Participant had committed an act set forth
above and specifying the particulars thereof in detail. The Participant shall
receive reasonable notice and an opportunity for the Participant, together with
his counsel, to be heard before the Board. Nothing herein shall limit the right
of the Participant or his Beneficiaries to contest the validity or propriety of
any such determination.     (25)   “Termination of Employment” shall mean the
severing of employment with the Employer, voluntarily or involuntarily. A
Participant is presumed to have incurred a Termination of Employment from the
Employer where the facts and circumstances indicate that the Employer and the
Participant reasonably anticipated that no further services would be performed
after a certain date or the level of bona fide services the Participant would
perform after such date would permanently decrease to 20% or less of the average
level of services over the immediately preceding 36-month period (or the full
period of such services, if less than 36 months). A Termination of Employment
will be determined in accordance with treasury Regulation 1.409A-1(h)(l)(ii).  
  (26)   “Total Disability”. shall mean a physical or mental impairment that
causes a Participant to be unable to engage in any substantial gainful activity,
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Such determination of disability
may be made by the

4



--------------------------------------------------------------------------------



 



      Social Security Administration or may be made pursuant to the Company’s
long term disability insurance program.

  (27)   “Vested Benefit” shall mean the benefit determined in accordance with
Article VII hereof.

(b)   Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter, the singular shall be deemed to
include the plural and vice versa.

ARTICLE IV

ELIGIBILITY, PARTICIPATION AND VESTING

(a)   Eligibility for Participation in the Plan. The Chief Executive Officer of
the Company shall nominate executive or highly paid management employees of the
Employer whose compensation exceeds the limit set forth under Section 401(a)(17)
of the Internal Revenue Code for participation in the Plan. The Committee shall
make the final decision as to those executives or highly paid management
employees who shall become Participants in the Plan. Newly appointed executive
or highly paid management employee shall become Participants in the Plan
effective as of the next following January 1.

(b)   Eligibility for Benefits. A Participant shall be entitled to receive a
Retirement Benefit (or have a Retirement Benefit provided for his surviving
Spouse or Beneficiary) only if he satisfies the conditions of this Article IV
and satisfies the qualification requirements of any of the Articles under the
Plan to become eligible to receive a benefit thereunder.

(c)   Vesting. A Participant shall be vested hereunder upon attaining ten years
of Company Service or upon meeting the requirements for a Disability Benefit or
Change in Control Benefit or upon attaining age 65 hereunder.

(d)   Forfeiture of Plan Benefits. In the absence of a Change in Control or a
finding of Total Disability, a Participant’s participation shall cease and no
benefits under this Plan shall be payable:

  (i)   to a Participant if the Participant:

  (A)   voluntarily terminates employment before completing at least ten years
of Company Service; or     (B)   fails to give an Employer six months written
advance notice of his pending voluntary Termination of Employment if he is
leaving Diebold prior to age 55 (or three months written advance notice if he is
leaving Diebold at age 55 or later); or

5



--------------------------------------------------------------------------------



 



  (C)   is Terminated for Cause; or

  (ii)   to a Participant’s Spouse or Beneficiary, if the Participant:

  (A)   dies prior to satisfying the requirements for a Death Benefit under
Article X; or     (B)   is Terminated for Cause.

ARTICLE V

PLAN CONTRIBUTION CREDITS AND EARNINGS

(a)   Employer Contribution Credits. For each calendar year, the Company shall
make a contribution credit to the Plan Account on behalf of each Participant who
is employed on the last day of such calendar year or who had a Termination of
Employment during the calendar year as a result of retirement, death or Total
Disability. The amount of the contribution credit shall be determined by
multiplying the Annual Compensation of the Participant by a percentage. Such
percentage shall be determined based on the number of Points accrued by the
participant as determined under the table set forth below:

          POINTS   CONTRIBUTION CREDIT
Under 50
    5 %
50-59
    10 %
60-69
    12.5 %
70-79
    15 %
80 and over
    20 %

(b)   Investment Earnings. Company contributions made pursuant to paragraph
(a) above will be deposited as soon as administratively possible after the end
of the calendar year to which the contribution applies and will be held in an
account in the Participant’s name in a rabbi trust as set forth in
Article XIII(a). Contributions will be invested in the investment funds selected
by the Participant under the Diebold, Incorporated 401(k) Savings Plan. Any
change in the investment funds selected under the Diebold, Incorporated 401(k)
Savings Plan will proportionately affect the Participant’s Plan Account of this
Plan.

ARTICLE VI

RETIREMENT BENEFITS

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who attains his Normal Retirement Age or Early Retirement Age while
employed by an Employer shall be eligible to retire and receive a Retirement
Benefit payable as set forth in Article XI.

6



--------------------------------------------------------------------------------



 



(b)   Computation of Amount of Benefit. A Participant who retires on or after
attaining Normal Retirement Age or Early Retirement Age shall be entitled to
receive a Retirement Benefit equal to his Plan Account.

ARTICLE VII

VESTED BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment before he reaches Normal
Retirement Age or Early Retirement Age and after the Participant has completed
ten or more years of Company Service shall be eligible to receive a Vested
Benefit payable as set forth in Article XI.

(b)   Computation of Amount of Vested Benefit. A Participant who is eligible for
a Vested Benefit shall be entitled to receive a Vested Benefit equal to his Plan
Account.

ARTICLE VIII

DISABILITY BENEFIT

(a)   Qualified for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment after he has completed 15 years
of Company Service but before he reaches his Normal Retirement Age or Early
Retirement Age by reason of his Total Disability shall be eligible to receive a
Disability Benefit payable as set forth in Article XI.

(b)   Computation of Amount of Disability Benefit. A Participant who is eligible
for a Disability Benefit shall be entitled to receive a total Disability Benefit
equal to his Plan Account.

ARTICLE IX

BENEFIT UPON CHANGE IN CONTROL

(a)   Qualification for Benefit. A Participant who (1) has a Termination of
Employment with the Employer within 24 months following a Change in Control and
(2) is not at the time of such Termination of Employment eligible for a
Retirement Benefit, Vested Benefit or Disability Benefit, shall be eligible for
a Change in Control Benefit payable as set forth in Article XI.   (b)   Change
in Control shall mean that:

  (i)   The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or

7



--------------------------------------------------------------------------------



 



      reorganization less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such transaction is held in the aggregate by the
holders of Voting Stock (as hereinafter defined) of the Company immediately
prior to such transaction.

  (ii)   The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
the holders of Voting Stock (as hereinafter defined) of the Company immediately
prior to such sale or transfer.     (iii)   There is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report)
thereto, each as promulgated pursuant to the Securities and Exchange of 1934, as
amended (the “Exchange Act”), disclosing that any person (as the term “person”
is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of the Company (the “Voting Stock”);     (iv)   The Company files a
report or proxy statement with the Securities and Exchange Commission pursuant
to the Exchange Act disclosing in response to Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) that a change in control of
the Company has or may have occurred or will or may occur in the future pursuant
to any then-existing contract or transaction; or     (v)   If during any period
of two consecutive years, individuals who at the beginning of any such period
constitute the Board cease for any reason to constitute at least a majority of
the members thereof, unless the election or the nomination for election by the
Company’s stockholders, of each member of the Board first elected during such
period was approved by a vote of at least two-thirds of the member of the Board
then still in office who were members of the Board at the beginning of any such
period.



8



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof,
a “Change in Control” shall not be deemed to have occurred for purposes of this
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficiary ownership or (2) solely because of a change
in control of any Subsidiary by which any Participant may be employed.
Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of the Company, or prior to any
disclosed proposal that may be instituted by any person who is not an officer or
director of the Company that could lead to any such event, management proposes
any structuring of the Company that ultimately leads to an event described in
subsections (i-iv) hereof pursuant to such management proposal, than a “Change
in Control” shall not be deemed to have occurred for purposes of the Plan.

(c)   Computation of Amount of Change in Control Benefit. A Participant who is
eligible for a change in Control Benefit shall be entitled to receive a Change
of Control Benefit equal to his Plan Account.

ARTICLE X

DEATH BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, if a
Participant dies with ten (10) years of Company Service but before commencing to
receive payment of a benefit under the Plan, the Spouse or Beneficiary elected
by the Participant of such deceased Participant shall be eligible to receive a
Death Benefit as set forth in paragraph (b) of this Section.

(b)   Computation of Amount of the Death Benefit. The Death Benefit shall be
equal in amount to the Participant’s Plan Account.

9



--------------------------------------------------------------------------------



 



ARTICLE XI

FORM AND TIMING OF PAYMENT

(a)   Automatic Form of Payment. Any Retirement Benefit payable under the Plan
shall be paid in a single lump sum.

(b)   Timing of Benefit Payment.

  (i)   Retirement Benefits, Vested Benefit and Change in Control Benefits under
Articles VI, VII and IX respectively shall be made on the first day of the month
following the later of the month the Participant attains age 55 or the
Participant’s Separation from Service; provided, however, if Participant is a
Specified Employee, payment shall not be made prior to the first day of the
month which follows the expiration of six (6) months from the Participant’s
Separation from Service.     (ii)   Disability Benefits under Article VIII shall
be made on the first day of the month following the month in which the
Participant’s Termination of Employment due to Total Disability occurs.    
(iii)   Death Benefits under Article X shall be made on the first day of the
month following the month of Participant’s death.

(c)   Notwithstanding the foregoing, any Retirement Benefit payable hereunder
will be treated as made as stated herein if the payment is made at such time or
a later date with the same calendar year or, if later, by the 15th day of the
third calendar month following such date.

(d)   Delay of Payment. Notwithstanding this Article XI the Company may delay
the payment of all or any portion of the Participant’s Retirement Benefit as
follows:

  (i)   The Committee reasonably anticipates that if the Retirement Benefits
were made as scheduled, the Company’s deduction with respect to such payments
would not be permitted under Section 162(m) of the Code; provided such payments
are then made during the Participant’s first taxable year in which the Committee
reasonably anticipates that the Company’s deduction would not be barred by
application of Section 162(m) of the Code.     (ii)   The Committee reasonably
anticipates that making scheduled payments are then made at the earliest date at
which the Committee reasonably contemplates that making the scheduled payments
will not cause such a violation.

ARTICLE XII

PLAN ADMINISTRATION

(a)   Administration by Committee. The Committee shall be charged with the
administration of the Plan.

10



--------------------------------------------------------------------------------



 



(b)   Powers of the Committee. The Committee shall have all such powers as may
be necessary to discharge its duties relative to the administration of the Plan,
including, by way of illustration and not limitation, discretionary authority to
interpret and construe the Plan, to determine and decide all questions of fact,
and all disputes, arising under the Plan including, but not limited to, the
eligibility of any employee to participate hereunder, the validity of any
Election of Deferral or other election as may be necessary or appropriate
hereunder and the right of any employee to benefits payable hereunder. The
Committee shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable.

(c)   Committee Actions. The Committee shall not be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan unless attributable to willful misconduct or gross negligence. The
Committee shall be entitled to conclusively rely upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. Participants who are members of the Committee shall not
participate in any action or determination regarding solely their own benefits
payable hereunder. All decisions of the Committee shall be by majority of the
votes cast and, except as provided in Section (d) of this Article XII, decisions
of the Committee made in good faith shall be final, conclusive and binding upon
all parties.

(d)   Claims and Review Procedure. The Committee shall be responsible for the
claims procedure under the Plan. An application for benefits under the Plan
shall be considered a claim for purposes of this Section (d). Until modified by
the Committee, the claims and review procedure set forth in this Section shall
be the mandatory claims and review procedure for the resolution of disputes and
disposition of claims filed under the Plan.

  (i)   Initial Claim. An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by the Committee.

  (A)   If the claim is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 90 days after the
receipt of the claim.     (B)   The 90-day period for making the claim
determination may be extended for 90 days if the Committee determines that
special circumstances require an extension of time for determination of the
claim, provided that

11



--------------------------------------------------------------------------------



 



      the Committee notifies the claimant, prior to the expiration of the
initial 90-day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

  (ii)   Notice of Initial Adverse Determination. A notice of an adverse
determination shall be set forth in a manner calculated to be understood by the
claimant.

  (A)   the specific reasons for the adverse determination;     (B)   references
to the specific provisions of the Plan document (or other applicable Plan
document) on which the adverse determination is based;     (C)   a description
of any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (D)   a
description of the claims review procedure, including the time limits applicable
to such procedure, and a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse determination on review.

  (iii)   Request for Review. Within 60 days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Committee a written
request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within 60 days after receipt of the initial adverse
determination notice shall be untimely.     (iv)   Claim on Review. If the
claim, upon review, is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 60 days after receipt
of such a request for review.

  (A)   The 60-day period for deciding the claim on review may be extended for
60 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 60-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.     (B)   In the event that the time
period is extended due to a claimant’s failure to submit information necessary
to decide a claim on review, the claimant shall have 60 days within which to
provide the necessary information

12



--------------------------------------------------------------------------------



 



      and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of 60 days.

  (C)   The Committee’s review of a denied claim shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

  (v)   Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (A)   the specific reasons for the denial;     (B)   references to the
specific provisions of the Plan document (or other applicable Plan document) on
which the adverse determination is based.     (C)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits;     (D)   a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures; and     (E)   a statement of the
claimant’s right to bring an action under ERISA §502(a).

(e)   Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Committee within 1 year after
the claimant knew or reasonably should have known of the principal facts upon
which the claim is based.

(f)   Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under the Plan as to such claims and disputes.

  (i)   No claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not

13



--------------------------------------------------------------------------------



 



      statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and

  (ii)   In any such legal action all explicit and all implicit determinations
by the Committee (including, but not limited to, determinations as to whether
the claim, or a request for a review of a denied claim, was timely filed) shall
be afforded the maximum deference permitted by law.

(g)   Deadline to File Legal Action. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under Section 502 of ERISA or under
any other provision of law, whether or not statutory, may be brought by any
claimant on any matter pertaining to the Plan unless the legal action is
commenced in the proper forum before the earlier of:

  (i)   30 months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or     (ii)   6 months after the
claimant has exhausted the claim and review procedure.

(h)   Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant.

(i)   Information Furnished by Participants. Neither the Company nor the
Committee shall be liable or responsible for any error in the computation of the
accrued benefit of a Participant resulting from any misstatement of fact made by
the Participant, directly or indirectly, to the Company or the Committee, and
used by it in determining the Participant’s accrued benefit. The Company and the
Committee shall not be obligated or required to increase the accrued benefit of
such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant. However, the
accrued benefit of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate in view of accurate
facts.

ARTICLE XIII

MISCELLANEOUS

(a)   Funding. The obligation of the Employers to pay benefits under the Plan
constitutes the unsecured promise of the Employers to make payments from their
general assets, and no Participant or Spouse shall have any interest in, or a
lien or prior claim upon, any property of the Employers. With respect to the
benefits under the Plan, each Participant,

14



--------------------------------------------------------------------------------



 



    Spouse or Beneficiary shall have the status of a general unsecured creditor
of the Participant’s Employer. The Company may establish a so-called “rabbi
trust” to hold funds, stock or other securities to be used in payment of the
obligations of the Employers under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain subject to the claims of
the general creditors of the Company or any other Employer for which the
Participant performs services. It is the intention of the Employers that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA. No
liability for the payment of benefits under the Plan shall be imposed upon any
officer, director, employee or stockholder of the Company or any other Employer,
or upon the Board, the Committee or any member thereof.

(b)   No Guaranty of Benefits. Nothing contained in this Plan shall constitute a
guaranty by any Employer, the Committee or the Board that the assets of any
Employer will be sufficient to pay any benefit hereunder.

(c)   Assignments and Restrictions. To the extent permitted by law, and except
as otherwise provided in this Section (c), no right or interest of a Participant
or Spouse under this Plan shall be transferable or assignable (either at law or
in equity) nor shall any such right or interest be subject to alienation,
anticipation, encumbrance, attachment, garnishment, levy, execution or other
legal or equitable process of any kind, voluntary or involuntary, or in any
manner be liable for or subject to the debts of any Participant or Spouse. If a
Participant shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his benefits hereunder or any part thereof,
or if by reason of his bankruptcy or other event happening at any time such
benefits would devolve upon anyone else or would not be enjoyed by him, then the
Company, in its discretion, may terminate his interest in any such benefit to
the extent the Company considers necessary or advisable to prevent or limit the
effects of such occurrence. Termination shall be effected by filing a
“termination declaration” with the Committee and making reasonable efforts to
deliver a copy to the Participant (the “Terminated Participant”) whose interest
is affected thereby. As long as the Terminated Participant is alive, any
benefits affected by the termination shall be retained by the Company and, in
the Company’s sole and absolute judgment, may be paid to or expended for the
benefit of the Terminated Participants, his spouse, his children or any other
person or persons in fact dependent upon him in such a manner as the Company
shall deem proper. Upon the death of the Terminated Participant, all benefits
withheld from him and not paid to others in accordance with the preceding
sentence shall be paid to the Terminated Participant’s

15



--------------------------------------------------------------------------------



 



      surviving Spouse or, if none, to the Terminated Participant’s then living
descendants, including adopted children, per stripes.

    Notwithstanding the foregoing, amounts payable under this Plan may be
withheld by the Company as they become due to the extent necessary to cover any
debts or other obligations owed to the Company by the Participant, but only if
such debts or other obligations are acknowledged as such in writing by the
Participant or are confirmed as such by a final, nonappealable order of a court
of competent jurisdiction.   (d)   Headings. The various headings used in this
Plan are for convenience only and shall not be used in interpreting the test of
the Article, Section, paragraph or subparagraph in which they appear.   (e)  
Employment. The establishment of this Plan shall not be construed to give any
Participant the right to be retained in the service of the Employer.   (f)  
Applicable Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the internal substantive laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
  (g)   Binding Effect on Employer, Participants, Spouses and Their Successors.
This Plan shall be binding and inure to the benefit of any Employer or its
successors and assigns, and the Participants, Spouses and their heirs, legatees,
distributes, executors, administrators or other legal representatives.   (h)  
Participant Information. Each participant shall keep the Committee informed of
his current address and the current address of his Spouse, if applicable. The
Participant shall furnish to the Committee any and all information deemed by the
Committee to be necessary or desirable for the proper administration of the
Plan.   (i)   Incapacity. In the event that a Participant or Spouse is declared
incompetent and a guardian, conservator or other person is appointed and legally
charged with the care of the person or the person’s estate, the payments under
the Plan to which such Participant or Spouse is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of the
person or the estate. Except as provided hereinabove, when the Company, in its
sole discretion, determines that the Participant or Spouse is unable to manage
his or her financial affairs, the Company may make distribution(s) of the
amounts payable to such Participant or Spouse to any one or more of the spouse,
lineal ascendants or descendants or other closest living relatives of such
Participant or Spouse who demonstrate to the satisfaction of the Company the
propriety of making such distribution(s). Any payment so made shall not exceed
such amount as is permitted

16



--------------------------------------------------------------------------------



 



    under Section 409A of the Code and shall be in complete discharge of any
liability under this Agreement for such payment. The Company shall not be
required to see to the application of any such distribution made under this
Section.

(j)   Code Section 409A. To the extent applicable, it is intended that this Plan
and the benefits payable hereunder comply with the provisions of Section 409A of
the Code. The Plan and the benefits payable hereunder shall be administered in a
manner consistent with this intent, and any provision that would cause the Plan
or benefit payable hereunder to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of Participants).

ARTICLE XIV

AMENDMENT AND TERMINATION

(a)   Amendment. The Plan may be amended from time to time in any respect
whatsoever by the Company and by the Committee to the extent consistent with its
delegated authority. Any such amendment may be retroactive, prospective or both.
No such amendment of the Plan document or termination of the Plan, however,
shall reduce a Participant’s Plan Account as of the date of such amendment
unless the Participant so affected consents in writing to the amendment or such
amendment is deemed necessary by the Company to affect the intended purposes of
this Plan and/or to comply with applicable law.

(b)   Termination. The Company reserves the right to discontinue contributions
at any time. The Company also reserves the right to cause an acceleration of the
time of a Plan payment where the acceleration of such payment is made in
accordance with one of the following provisions:

  (i)   Dissolution or Bankruptcy. At the discretion of the Company within
12 months of a corporate dissolution taxed under Code §331 or with the approval
of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that Plan
benefits are included in the Participants’ gross incomes in the latest of:

  (A)   the calendar year in which the Plan termination and liquidation occurs;
    (B)   the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (C)   the first calendar year in which
payment is administratively feasible.

  (ii)   Discretionary Termination. At the discretion of the Company, provided
that:

17



--------------------------------------------------------------------------------



 



  (A)   the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company;     (B)   all other arrangements
sponsored by the Company that would be aggregated with this arrangement under
Code §409A are also terminated, to the extent any Participant in this Plan also
has a benefit under any such other arrangement;     (C)   no payments in
liquidation of the Plan, other than payments that would have been made under
this Plan had the termination not occurred, are made from the Plan within
12 months of the termination;     (D)   all benefits are fully distributed
within 24 months of such termination; and     (E)   the Company does not adopt a
new arrangement that would be aggregated under Code §409A with this Plan for
3 years following the date the Company has taken all necessary action to
irrevocably terminate and liquidate this Plan



18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Diebold, Incorporated 401(k) Supplemental Employee
Retirement Plan has been executed this            day of December 2008.

             
 
  DIEBOLD, INCORPORATED    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

19